DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to Applicant’s amendment filed 23 June 2021.
The amendment filed 23 June 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 23 June 2021.
Claims 39 and 40 were added in the amendment filed 23 June 2021.
Claim 4 is withdrawn from consideration.
Claims 1, 6, 11-13, 22, 25, 27-28, 30-33, and 35-40 are pending before the Office and currently examined.
Claim Objections
Claims 39 and 40 are objected to because of the following informalities:  “the conductive metal layer” (line 1 of each claim) should recite “the conductive metal plating layer” for consistency amongst claim terms.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 6, 11-13, 22, 25, 27-28, 32-33, 35, and 37–40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidman et al. (US PG Publication 2009/0139568 A1; hereinafter “Weidman”) in view of Jin et al. (US PG Publication 2012/0060917 A1; hereinafter “Jin”), You (US PG Publication 2011/0253209 A1; hereinafter “You”), and Hishida (US PG Publication 2009/0056804 A1; hereinafter “Hishida”).
Regarding claim 1, Weidman teaches a solar cell (abstract and Figs. 1-3 and 11) comprising: 
a substrate containing impurities of a first conductive type (substrate 110 including p-type base region 101; paragraph 0034); 
an emitter region positioned at a first surface of the substrate (n-type emitter region 102 shown on upper surface of substrate 110 in Figs. 1-3; paragraph 0034), the emitter region containing impurities of a second conductive type opposite the first conductive type (emitter region containing n-type dopant impurities, opposite to the p-type first conductive type of the base 101; paragraph 0034); 

a plurality of first finger electrodes (contact structure 108, including metal lines 109A in Fig. 1B-C) including a seed layer (contact layer 104; paragraphs 0047, 0049, 0054-0055, and 0057) which is directly contacted to the emitter region through a plurality of openings of the first dielectric layer (Figs. 1B, 2I), and a conductive metal plating layer (conducting layer 105; paragraph 0048 and 0054-0055 and Fig. 2I) directly formed on the seed layer (Figs. 1B, 2I), and extended in a first direction (see extension in a first direction of 109A in Figs. 1C and 11); 
a first bus electrode (bus bars 109B; paragraphs 0035 and 0074) formed on the first dielectric layer (Figs. 1B-C and 11) in a second direction crossing the plurality of first finger electrodes (see Figs. 1C and 11 showing the extension direction of the bus bar 109B in a second direction that cross the finger electrode 109A) and connected to the plurality of first finger electrodes (Figs. 1C and 11; paragraph 0035, 0048, and 0074); and 
a second electrode which is positioned on a second surface of the substrate and is connected to the substrate (back contact 106; paragraph 0035), 
wherein the first bus electrode is not in direct contact with the emitter region (see intervening structure between the bus structure and the emitter region 102 in Figs. 1-3 and 11), 
wherein the first dielectric layer is interposed between the first bus electrode and the emitter region (Figs. 1-3 and 11), 
wherein the seed layer is formed of nickel-silicide of nickel (Ni) and silicon (Si) (paragraphs 0046, 0049, 0052, and 0057) and the conductive metal plating layer is formed of at least one of tin (Sn), copper (Cu), silver (Ag) (paragraph 0048), 

wherein a plurality of remainder layers of the first dielectric layer are interposed between the emitter region and the conductive metal plating layer to avoid direct contact of the emitter region and the conductive metal plating layer (see e.g. interior portions of layer 111 between adjacent contact structure 108 in Fig. 1B. The three interior portions are interpreted to correspond to the claimed “plurality of remainder layers of the first dielectric layer”. Additionally see Fig. 2I where diagonal lines can be drawn between the conductive metal playing layer 105 and the underlying emitter region 102, and thus the remainder layers are positioned between the underlying emitter region 102 and the conductive metal playing of 105 as claimed), are the same as a material of the first dielectric layer (remainder layers are formed from the dielectric layer 111 and thus are the same material; Fig. 1B), and
wherein the seed layer is disposed between the first dielectric layer and plurality of remainder layers (see seed layer forming the bottom most portion of 108 in Fig. 1B and thus between the outlying first dielectric layer 111 and the interior remainder layers in fig. 1B), and between the emitter region and the conductive metal plating layer (see seed layer 104 between the emitter 102 and the metal plating 105; Fig. 2I), and
wherein the conductive metal plating layer is formed of a single layer, and is entirely formed of the same material (conducting layer 105, e.g. copper, open to being a single material layer; paragraph 0048 and 0054-0055 and Fig. 2I).

Jin teaches metallization structures on solar cells (abstract and Figs. 1–5). Jin teaches the finger electrode (first electrode 140; paragraph 0058) includes a copper plating layer (142a; paragraphs 0064–0065) and a seed layer (141) directly contacting an emitter portion (120), where the seed layer is nickel silicide (paragraph 0061) and the electrode layers are electroplated (paragraph 0060; see also Fig. 5). Jin further teaches the copper plating layer is applied over multiple openings (C1 in Figs. 2–4; paragraph 0055) provided in a dielectric insulating layer (130; paragraphs 0052–0053), the copper plating layer having a width greater than the openings C1 in order to decrease a recombination loss occurring between the first electrode and the substrate (paragraph 0057). The copper plating layer (142a) is formed of a single layer and entirely of the same material (paragraph 0065). The regions between adjacent openings C1 in Figs. 2-–4 are interpreted to correspond to the claimed “remainder layers” of the dielectric layer 130, and the peripheral regions of 130 are interpreted to correspond to the claimed “dielectric layer”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Weidman and include an analogous finger/metallization structure to that of Jin, including openings formed in the dielectric layer with the seed layer and 
However, modified Weidman is silent to the emitter region including a lightly doped emitter region and a heavily doped emitter region having a sheet resistance less than a sheet resistance of the lightly doped emitter region. 
You teaches solar cells (abstract). You teaches the emitter region (302) of the solar cell is formed to include a heavily doped region (302b) and a lightly doped region (302a), where the heavily doped emitter region is formed underneath the electrode structures (305a) and the lightly doped emitter region is formed between the adjacent heavily doped emitter regions, i.e. 
The devices of modified Weidman and You are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Weidman and form heavily and lightly doped regions of the emitter layer, with the heavily doped regions under the electrode contact structures (108) and the lightly doped regions between the electrode contact structures (see You Fig. 2) in order to improve the contact power between the electrodes and the emitter and thus increase the transmission efficiency of the electrons and improve the efficiency of the solar cell, as taught by You above. The modification would necessarily result in the seed layer direct contacting the heavily doped emitter region as the heavily doped emitter region would be positioned beneath 108, where 104 is the lowest layer (see Weidman Fig. 2I), first bus electrode not directly contacting the lightly doped emitter region due to intervening elements between the two, and the plurality of remainder positioned between the lightly doped emitter region and the conductive metal plating (see remainder layers between emitter region, i.e. lightly doped emitter region of the modified device, and the metal plating layer 105 which extends over the remainder layers in the modification above; Weidman Figs. 1B and 2I and Jin Figs. 2–5).

Hishida teaches solar cells (abstract). Hishida teaches bus bar electrodes can be made of a silver paste that includes silver particles in an epoxy-based thermosetting resin (paragraph 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Weidman and form the bus bar electrode from silver particles in a thermosetting epoxy resin as taught above by Hishida, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claim 6, modified Weidman teaches the solar cell of claim 1, and further teaches the first bus electrode lacks a metal layer recrystallized at an interface between the first bus electrode and the emitter region (see paragraph 0072 teaching the bus is soldered to the contact structure 108, and thus does not include a recrystallized metal layer at the interface between the bus and the emitter as claimed; paragraph 0072). 
Regarding claim 11, modified Weidman further teaches the second electrode includes a second finger electrode positioned in the first direction and a second bus electrode positioned in the second direction crossing the first direction (see Fig. 1C and 11 showing second bus electrode 109B and multiple finger electrodes 109A, each positioned in the requisite directions)s.  
 
Regarding claim 13, modified Weidman teaches the solar cell of claim 11; as modified Weidman teaches it would have been obvious to use the silver electrically conductive particles in an epoxy-based thermosetting resin for a bus electrode (see Hishida above), it would have been obvious to use the same paste for the second bus bar electrode (see MPEP 2144.07).
Regarding claim 22, modified Weidman further teaches the plurality of remainder layers contact the seed layer (see Figs. 1B and 2I where remainder layers contact structure 108, including seed layer 104), the heavily doped emitter region and the lightly doped emitter region (see Fig. 1B and modification above), and BIRCH, STEWART, KOLASCH & BIRCH, LLPwherein the plurality of remainder layers separate portions of the seed layer (see remainder layers separating individual elements 108 in Fig. 1B, thus separating adjacent seed layers 104 present in 108 as claimed).  
Regarding claim 25, modified Weidman further teaches the first bus electrode is electrically and physically connected to the plurality of first finger electrodes at a position crossing the plurality of first finger electrodes (Fig. 1C and 11; paragraphs 0035 and 0074).  
Regarding claim 27, modified Weidman further teaches the seed layer includes a plurality of seed parts at each first finger electrode (seed layer 104 is deposited as a nickel layer and then subsequently annealed to form a nickel-silicide layer at the interface; paragraphs 0047, 0049, 0052-0055 and 0057. As the process of annealing processes most at the interface and decreases further away from the interface, there necessarily exists degrees of silicon 
Regarding claim 28, modified Weidman further teaches the lightly doped emitter region at one first finger electrode contacts a remainder layer of the plurality of remainder layers (see remainder layers contacting the remainder layers as claimed; Fig. 1B). 
Regarding claim 32, modified Weidman teaches the solar cell of claim 22, and further teaches the conductive metal plating layer is in contact with the plurality of remainder layers at the lightly doped emitter region where the plurality of remainder layers are positioned (see contact at interface between 105 and remainder layers 111 of modified device above, where the lightly doped emitter region is formed in modified Weidman; see Fig. 1B).  
Regarding claim 33, modified Weidman further teaches the lightly doped emitter region is interposed between adjacent heavily doped emitter regions under one first finger electrode (see Weidman Fig. 1B showing the lightly doped emitter region disposed between the heavily doped emitter regions under the first finger electrode 108 as claimed).  
Regarding claim 35, modified Weidman further teaches the seed layer is formed at the plurality of openings (see Figs. 1B and 2I and modification above with Jin Figs. 2–5), and 
wherein the conductive metal plating layer covers the seed layer and the plurality of remainder layers (Figs. 1B and 2I, and modification above with Jin figs. 2–5).  

Regarding claim 38, modified Weidman further teaches the plurality of remainder layers and the seed layer are completely covered by the conductive metal plating layer having the first, second, and third parts within a width of a finger electrode of the plurality of finger electrodes (see Weidman Figs. 1-3 and Jin Figs. 2–5, showing the layers completely covered by the plating layer of the modified device in the area underneath a finger electrode as claimed).
Regarding claims 39 and 40, modified Weidman further teaches a width of the conductive metal plating layer is between 5–20 µm (paragraph 0074; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I), and further teaches the conductive metal plating layer entirely covers a plurality of portions of the seed layer that are separated by the plurality of remainder layers of the first dielectric layer (see Jin Figs. 2–5 showing the seed/remainder layers covered by the metal plating layer 142a, thus the combination would also result in the complete coverage as claimed).
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidman in view of Jin, You, and Hishida as applied to claim 1 above, and further in view of Aoyagai et al. (US PG Publication 2011/0315937 A1; hereinafter “Aoyagi”).

Aoyagi teaches solar cells with conductive metal pastes for electrodes (Figs. 6A-C, abstract, paragraphs 0037 and 0093). Aoygai teaches the conductive paste includes silver metal particles, including a first group of particles of 0.5-1.5 µm (paragraphs 0023, 0035, and 0128) and a second group of particles with a size range of 1.5-8 µm (paragraph 0023). Aoyagi teaches the different average particle sizes results in lower electrical resistivity (Fig. 4; paragraphs 0133-0134).
The devices of modified Weidman and Aoyagi are analogous references in the field of solar cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Weidman and include two groups of particle sizes, i.e. a first group of a small particle size and a second group of the larger particle size, in order to lower the electrical resistivity of the electrode in the solar cell, as taught above by Aoyagi. The modification would necessarily result in a first and second metal particles with respective diameters, and the second diameter (i.e. the larger particle size group) being greater than that of the first diameter (first group) as claimed.
Regarding claim 31, modified Weidman teaches the solar cell of claim 30. Modified Weidman further teaches the first diameter is equal to or less than about 1 µm (see first group above; Aoyagi paragraphs 0023, 0035 and 0128), and wherein the second diameter is greater .
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidman in view of Jin, You, and Hishida as applied to claim 22 above, and further in view of Kim et al. (US PG Publication 2011/0126877 A1; hereinafter “Kim”).
Regarding claim 36, modified Weidman teaches the solar cell of claim 22, the limitations of which are set forth above. However, modified Weidman is silent to the heavily doped emitter region includes first and second heavily doped emitter regions having different thicknesses.  
Kim teaches solar cells (abstract; Fig. 16). Kim teaches an emitter structure with a higher density doping region (121) and lower density doping regions (122; paragraph 202 and Fig. 16). Kim further teaches the bottom surfaces of the higher and lower density doping regions (121, 122) are textured to reduce reflectivity of light, increase absorption of light, and improve the efficiency of the solar cell (Fig. 16 and paragraph 0041). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of modified Weidman and include a textured bottom surface to the heavily and lightly doped emitter regions in order to increase absorption of light, reduce light reflectivity, and improve the efficiency of the solar cell as taught above by Kim. The modification would necessarily result in the heavily doped emitter regions having different thicknesses by virtue of the textured surfaces, thus resulting in the first and second heavily doped emitter regions having different thicknesses, as claimed.
Response to Arguments
Applicant's arguments filed 23 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Weidman in view of Jin, You, and Hishida, as set forth above, teaches the features of amended claim 1.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0024368 A1 and US 2013/0319517 A1 each teach a metal layer of an electrode covering multiple portions of insulating layers and seed layers (see Figs. 1 and 6, respectively).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726